Proceeding pursuant to Judiciary Law § 90 to discipline the respondent, Clifford Lipscomb, a suspended attorney, who was admitted to practice by the Appellate Division of the Supreme Court, Second Judicial Department on April 26, 1972, under the name Clifford Nathaniel Lipscomb.
*623Upon the papers filed in support of the application, it is
Adjudged that the application is denied as academic (see, Matter of Lipscomb, 164 AD2d 358 [decided herewith]). Mangano, P. J., Bracken, Brown, Lawrence and Kunzeman, JJ., concur.